Title: To George Washington from Tobias Lear, 10 October 1790
From: Lear, Tobias
To: Washington, George



Sir,
New York October 10th 1790.

I have been duly honored with your letter of the 3d inst.—and, agreeably to the intimation therein given, shall not fail to communicate such interesting matters as may come to my knowledge, and are not contained in the news-papers.
When I get to Philadelphia I shall make it a particular business to gain the information you request respecting Schools. The College, under the circumstances, and for the reasons which you mention, would certainly be preferrable to any School. My attention shall, therefore, be more especially directed to that.
I have not mentioned anything respecting John’s wife in my letters as I did not know, till a few days since, that she wished to go to Philadelphia with the Servants. As she has applied for permission I have granted it.
I cannot now get at the letter of the Count de Estaing to which you allude; but I well remember that mention was made therein

of his intending to send or having sent the Bust and Prints which you have received. As soon as I can get at the letter it shall be forwarded.
We finished loading Captn Alberson’s vessel on friday, and she sailed Yesterday; but I think it probable that she has not yet left the hook, as there were strong appearances of an approaching storm, which actually came on and still continues. However, if she went out the wind has been directly astern, and there is no danger to be apprehended; for she is a very stout vessel, has a skilful Skipper and good hands. Four of the People—viz. the two washer women, James’ wife and Rhemur went in her. The others will go with the remainder of the furniture to carry which I have taken a sloop and agreed to give the Captain One hundred dollars, as I found, when Alberson’s sloop was loaded, that nearly one third of the furniture which it was necessary to carry under deck remained. A Philadelphia Coaster was loading to the Captain of which I applied to know upon what terms he would take the furniture which was left, and he would not receive a single article for less than 7d. per foot—which, according to the measurement of the things, would have amounted to more than 140 dolls. I therefore agreed with this Captain upon the above terms to take all we had, with such Servants as I might chuse to put on board him; and if his vessel was not filled with the furniture, and other freight offered immediately, he might take it in and receive the benefit of it. But no advantage will accrue to him from this source; for we got about one half of the things on board on friday afternoon, and find that when the whole is in she will be completely full, so that he has given up all idea of taking other freight. The incessant and hard rain of yesterday prevented the completion of the loading; but there is no doubt of our getting every thing on board by tomorrow noon: in which case, the wind permitting, she will sail immediately, and I shall then set out for Phila. with Mrs Lear in the mail Stage on Tuesday morning.
Mr Hyde expressed a wish that he and his wife might go in the Stage, to which I had no objection, putting it upon the footing of its being no further expence to you than it would be for them to go by water; he bearing all the extra expence; to which he readily agreed; and they will this place as soon as the vessel sails.

On friday the buildings were sold at public Auction, and bought by Mr Macombe for one hundred dollars—but few persons attending the sale, and still fewer inclining to bid, as the removal was annexed to the purchase. This is a trifling sum for such buildings; but it was the most that could be obtained.
The long contested business between this State and Vermont is finally settled by the commissioners. The terms I am informed are these. New York withdraws her claim to a certain part of the land known by the name of the New Hampshire Grants; and the settlers on the other part are to be quietted upon Vermont’s paying 31,000 dollars, or ten cents per acre for such lands as are taken up by the Settlers, at the option of the Assembly of Vermont at their next meeting. Thus is the matter adjusted; and in all probability there will soon be an additional State to the Union.
All the late arrivals from Europe seem to agree in the sailing of the Spanish and British fleets; and that appearances of war are as strong as ever.
The best respects and most grateful remembrance are due from Mrs Lear & myself to you and Mrs Washington—our love to the Children & best wishes to all the family. With the highest respect & most sincere Attachment, I have the honor to be Sir Your obliged & very Hble Servt

Tobias Lear.

